Citation Nr: 1047682	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-34 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for 
a right knee patello-femoral syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent for 
a left clavicle scar. 

3.  Entitlement to an initial compensable rating for headaches.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from February 1982 to September 
2003.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in New York, New York.  

The Board remanded this matter in August 2008 for the purpose of 
rescheduling a Travel board hearing for the Veteran, after he had 
canceled a hearing scheduled in May 2008 that he was unable to 
attend.  The Veteran did not appear at a hearing held in December 
2008, after receiving notice of this hearing in October 2008, and 
has given no reason for such nonattendance.  His request for a 
hearing is withdrawn.  

In April 2010, the Board remanded the Veteran's claims for 
further development, to include providing the Veteran with a 
contemporaneous medical examination.  The Veteran did not report 
for his scheduled examinations in August 2010, after receiving 
notice in July 2010, and has given no reason for such 
nonattendance.  The Veteran was advised of the consequences in 
failing to report for the examination without good cause, 
including possible adverse consequences on his claim.  See 38 
C.F.R. § 3.158 and 3.655.  The record reflects that VA repeatedly 
tried to call the Veteran to no avail; therefore, the Board's 
analysis of the Veteran's claim is limited to the presently 
available evidence.

The Board notes that the issue of entitlement to service 
connection for a skin rash is also currently on appeal; however a 
decision regarding this matter is being deferred and will be 
addressed in a separate Board decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee patello-femoral 
syndrome is manifested by objective evidence of pain and 
tenderness with minimal limitation of flexion; limitation of 
extension, subluxation, instability, cartilage removal, 
impairment of tibia and fibula, dislocation semilunar cartilage, 
and/or ankylosis are not shown.

2.  The Veteran's service-connected left clavicle scar is 
superficial and manifested by pain; it did not exceed 12 square 
inches, or cause limitation of function or motion of any affected 
joint, or any other impairment.

3.  The Veteran's headaches have not been productive of 
characteristic prostrating attacks averaging one in two months 
over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for right knee patello-femoral syndrome have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5262 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
left clavicle scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 4.72, Codes 7801, 7802, 
7803, 7804 (2010).

3.  The criteria for an initial compensable rating for headaches 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. §  4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In cases in which a claim for a higher initial evaluation, as 
here, stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Right Knee Patello-Femoral Syndrome

The Veteran's right knee patello-femoral syndrome is rated under 
Codes 5010-5260.  In this regard, the Board notes that hyphenated 
Code are used when a rating under one Code requires use of an 
additional Code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-
connected right knee right knee patello-femoral syndrome is rated 
as analogous to traumatic arthritis (Code 5010) and limitation of 
flexion (Code 5260).  

Codes 5010, 5003 provide for rating arthritis based on limitation 
of motion.  38 C.F.R. § 4.71a.  If limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The two codes for rating knee disability based on limitation of 
motion are Code 5260 (for limitation of flexion) and Code 5261 
(for limitation of extension).  Under Code 5260 a 0 percent 
rating is warranted when flexion is limited to 60 degrees; 10 
percent when limited to 45 degrees; 20 percent when limited to 30 
degrees; and 30 percent when limited to 15 degrees.  Under Code 
5261, a 0 percent rating is warranted when extension is limited 
to 5 degrees; 10 percent when limited to 10 degrees; 20 percent 
when limited to 15 degrees, and 30 percent when limited to 20 
degrees. Higher ratings are available for more severe 
limitations.  [Plate II, reflects that normal extension of the 
knee is to zero degrees, and normal flexion is to 140 degrees.]  
Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and a 30 
percent rating when severe.  38 C.F.R. § 4.71a.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under Code 5257 
for subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when limitation 
of knee motion is compensable or (under Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding of 
painful motion.

Here, VA outpatient treatment records showed continued treatment 
for right knee pain.  In September 2003, the range of motion was 
0 to 130 degrees with no pain with terminal flexion.  There was 
no effusion malalignment, or patellar apprehension or tilt.  An 
August 2004 record noted a past medical history of arthroscopic 
surgery in 1999 and a diagnosis of medial femoral condyle and 
trochlear chondromalacia.  

An April 2005 VA examination noted that the claims file was 
reviewed.  Physical examination revealed a full range of motion 
in the right knee.  There was no palpable effusion, tenderness, 
or erythema.  The Veteran had mild palpable crepitus.  He was 
diagnosed with knee arthralgia.  

On a subsequent April 2005 VA examination, it was noted that the 
claims file was reviewed.  The Veteran reported that he had pain, 
stiffness, swelling, giving way, and intermittent locking in the 
right knee.  He indicated that he was able to ambulate without 
assistive device for up to one mile.  There was no additional 
limitation of range of motion or functional impairment beyond 
pain.  He used a plastic knee brace for prolonged ambulation.  
There was no aggravation at his job.  There was no 
dislocation/subluxation, ankylosis, or inflammatory arthritis.  
Range of motion was 0 to 130 degrees.  After repetition, there 
was painful flexion at 120 degrees.  There was tenderness 
medially in the right knee.  He had normal ambulation without 
assistive devices.  Stability was within normal limits.  An April 
2005 x-ray was within normal limits.  He was diagnosed with right 
patello-femoral syndrome.  
  
The Board notes that the Veteran was scheduled for a 
contemporaneous VA examination in August 2010 to assess the 
severity of his service-connected right knee patello-femoral 
syndrome; however, the Veteran failed to report to the 
examination and the Board is left to decide the claim based on 
the evidence of record.   The evidence of record shows painful 
flexion at 120 degrees with repetition and normal extension to 0 
degrees.  Consequently, a compensable rating is not warranted 
under either Code 5260 or Code 5261 and the Veteran's schedular 
rating for limitation of motion of the right knee is limited to 
the 10 percent (maximum) awarded under Codes 5010, 5003 for 
arthritis of the knee with painful motion and tenderness.

The Board acknowledges the Veteran's continuous complaints of 
pain and during his April 2005 VA examination, he indicated that 
he was able to ambulate without assistive device for up to one 
mile.  The Veteran, as a lay person, is competent to provide such 
evidence of how his right knee patello-femoral syndrome affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (finding lay testimony competent when it concerns features 
or symptoms of injury or illness). The Board acknowledges that on 
April 2005 VA examination, the examiner found that there was 
additional limitation of motion during repetitive testing due to 
pain (to 120 degrees of flexion) and that there was tenderness 
medially in the right knee.  While the Board finds the Veteran's 
contention and the results of his April 2005 VA examination 
credible, they do not warrant a rating in excess of 10 percent 
already assigned for his right knee patello-femoral syndrome.  
The Board finds that any limitation of motion on repetitive 
testing or functional limitation is encompassed by the currently 
assigned 10 percent disability rating.  As such, entitlement to a 
rating in excess of 10 percent based on functional loss due to 
pain or flare-ups under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995) for the right side would not be 
appropriate.

Furthermore, inasmuch as instability has not been found on the VA 
examinations or in any treatment records, rating the disability 
under the Code 5257 criteria for knee disability manifested by 
subluxation or instability would not inappropriate.  38 C.F.R. 
§ 4.71a, Code 5257.  There is no competent evidence (clinical 
findings) of record to the contrary that is, showing that the 
Veteran does have knee instability/subluxation.  On April 2005 VA 
examination, the examiner specifically noted that there was no 
dislocation/subluxation and stability was within normal limits.  
Although the Veteran reported that he had pain, stiffness, 
swelling, giving way, and intermittent locking in the right knee 
and it was noted that he wore a knee brace for prolonged 
ambulation, there was no objective evidence of 
instability/subluxation.  

As there has never been any evidence of ankylosis, cartilage 
removal, or impairment of tibia and fibula consideration of Codes 
5256, 5259, and 5262 is not appropriate.  Again, although the 
Veteran has had complaints of pain, swelling, giving way and 
locking in his right knee, there is no evidence of a dislocated 
semilunar cartilage for consideration under Code 5258.  
Accordingly, the other potentially applicable codes are not for 
consideration.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has the 
disability warranted an initial rating other than 10 percent.  
See Fenderson, supra.  As the preponderance of the evidence is 
against the Veteran's claim for a higher evaluation for any 
portion of the period on appeal, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Left Clavicle Scar

By way of background, while in service the Veteran had a bump in 
the upper check and left shoulder/clavicle region.  He had been 
diagnosed with furunculosis.  An incision and drainage of the 
lesion was performed resulting in a left clavicle scar.  

On April 2005 VA examination, it was noted that the claims file 
was reviewed.  The Veteran had a one inch scar overlying the 
medial aspect of the left clavicle and lateral chest wall.  There 
was no palpable adenopathy and edema and no obvious palor noted.  
He was diagnosed with a keloid.  The examination also revealed 
that there was a full range of motion in all joints.  

On a subsequent April 2005 VA examination, it was noted that the 
claims file was reviewed.  The Veteran reported intermittent pain 
in the left clavicle area.  The scar was 1/4 inch in length and 
superficial.  There was pain on examination, with some adherence 
to the underlying tissue.  The scar was slightly rough and mildly 
elevated.  The scar was not unstable and not deep.  He was 
diagnosed with a small keloid scar at the left clavicle area.  

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

A 10 percent rating is now in effect for left clavicle scar under 
Diagnostic Code 7804.  Code 7804 warrants a 10 percent maximum 
rating for superficial scars that are painful on examination.  
See 38 C.F.R. §§ 4.20, 4.27.

As the Veteran is already receiving the maximum rating for the 
left clavicle scar under Code 7804, the Board must consider other 
potentially applicable Codes that allow for a higher rating.  The 
Board notes that consideration under Codes 7802 (for scars, other 
than head, face or neck that are superficial and that do not 
cause limited motion) and 7803 (for unstable superficial scars) 
would serve no greater benefit to the veteran as the maximum 
rating allowed under these Codes is also 10 percent rating.  38 
C.F.R. § 4.118, Codes 7802, 7803.

The Board notes that the Veteran was scheduled for a 
contemporaneous VA examination in August 2010 to assess the 
severity of his service-connected left clavicle scar; however, 
the Veteran failed to report to the examination and the Board is 
left to decide the claim based on the evidence of record.  Here, 
the Veteran had complaints of intermittent pain in the area of 
the scar; however, the April 2005 VA examination indicated that 
there was full range of motion in the area.  As the Veteran's 
left clavicle scar did not cause limited motion, a rating under 
Code 7805 is not warranted.  

Under Diagnostic Code 7801, a 10 percent disability rating is 
warranted for scars, other than head, face, or neck, that are 
deep or that cause limited motion that have an area or areas 
exceeding 6 square inches; a 20 percent rating is warranted when 
the area or areas exceeds 12 square inches, a 30 percent rating 
is warranted when the area or areas exceeds 72 square inches, and 
a 40 percent rating is warranted when the area or areas exceeds 
144 square inches.  38 C.F.R. § 4.118, Code 7801.  As the 
Veteran's scar has been described as superficial and the April 
2005 VA examination specifically noted that it was not deep, Code 
7801 is not for application.  Regardless, the scar does not 
exceed 12 square inches in area to warrant a higher (20 percent) 
rating under the criteria for Code 7801.

In light of the evidence, the Board finds there is a 
preponderance of the evidence against the Veteran's increased 
rating claim for left clavicle scar and the appeal must be 
denied.

As noted above, 10 percent is the highest rating permitted under 
Codes 7802, 7803, and 7804.  Throughout the appeal period, VA 
examinations indicated that the scar was not deep, did not exceed 
12 square inches, and there was no limitation of function that 
was caused by his scar.  In deciding the Veteran's increased 
evaluation claim, the Board has considered the determination in 
Fenderson, supra. and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board finds that the 
currently-assigned rating has been consistent throughout the 
appeal period.  Thus, no separate periods of different ratings 
are in order.

C.  Headaches

Here, VA treatment records showed that the Veteran was seen in 
August 2003 with complaints of headaches for the past two or 
three years.  He described the headaches as hemicranial and 
pounding and occurring three or four times per month.  He stated 
that they may be relieved by medication, but that he did not take 
medication for them.  There were no worsening or relieving 
factors and there was no photophobia, aura, eye symptoms, or 
noise effect.  The diagnosis was headache, questionable migraine.  
An August 2004 record noted that his headaches were resolved.  

On April 2005 VA examination, the Veteran had complaints of 
recurrent headaches relieved intermittently with Tylenol.  There 
were no neurological findings upon examination.  The diagnosis 
was history of headaches.  

Diagnostic Code 8100 provides a 50 percent rating if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  There is no higher 
schedular rating.  A 30 percent rating is warranted if there are 
characteristic prostrating attacks occurring on an average of 
once per month over the last several months.  A 10 percent rating 
is warranted if there are characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
noncompensable rating is warranted for less frequent attacks.  
38 C.F.R. §  4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating." According to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

The Board concludes that an initial compensable rating for the 
Veteran's service-connected headaches is not warranted.  The 
Board finds that the manifestations of the Veteran's headaches 
are contemplated by the currently assigned 0 percent evaluation.  
An increased 10 percent rating requires prostrating attacks 
averaging one in two months over the last several months.  Here, 
the medical evidence of record does not establish that the 
Veteran has experienced any prostrating headaches.  VA treatment 
records showed that in August 2003 he had complaints of headaches 
occurring three or four times per month; however, he described 
the headaches as hemicranial and pounding.  There was no 
photophobia, aura, eye symptoms, or noise effect.  Upon VA 
examination in April 2005 he simply complained of recurrent 
headaches.  Although the reported headaches occurred at least 
once in two months, there was no lay or medical evidence that 
these episodes were prostrating because the symptoms did not 
appear to interfere with activities or require immediate rest.  
He specifically denied any time off of work due to medical 
illnesses, which also suggested that he did not have prostrating 
attacks averaging one in two months.  The Board notes that the 
Veteran was scheduled for a contemporaneous VA examination in 
August 2010 to assess the severity of his service-connected 
headaches; however, the Veteran failed to report and the Board is 
left to decide the claim based on the evidence of record.  The 
evidence does not establish that the Veteran's headaches most 
nearly approximate characteristic prostrating attacks averaging 
one in two months at any time during the claims period and a 
compensable rating is not warranted under Diagnostic Code 8100.  
Hence, "staged ratings" are not warranted.  See Fenderson, 
supra.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  The 
Board has also considered the doctrine of reasonable doubt but 
has determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

D.  Other Considerations

The Board has considered whether there is evidence showing that 
the Veteran's service-connected disabilities should be referred 
for assignment of an extraschedular rating.  The record does not 
show that the disabilities on appeal have markedly interfered 
with his employment status beyond that interference contemplated 
by the assigned rating, and there is also no indication that 
these disabilities has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this appeal.  
The Board notes that on April 2005 VA examination, the Veteran 
specifically denied any time off of work due to medical 
illnesses.  In the absence of an unusual disability picture such 
as one involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

In addition, the Board notes that if the Veteran or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an initial or 
increased rating is sought, then a total rating based on 
individual unemployability (TDIU) as a result of that disability 
must be considered as part of the claim.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009). In this case, the Veteran has not 
contended that he is unemployable due to his service-connected 
right knee patello-femoral syndrome, left clavicle scar, and/or 
headaches.  There also is no such indication from the record.  
Indeed, as noted above, the Veteran indicated that he did not 
miss any work due to medical illnesses.  As such, consideration 
of TDIU as a component to the Veteran's claims of entitlement to 
initial increased evaluations for right knee patello-femoral 
syndrome, left clavicle scar, and headaches is not warranted.

II.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the decision above, the Board has granted the Veteran's claim 
for service connection for a right knee patello-femoral syndrome, 
left clavicle scar, and headaches, and therefore the benefits 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements have 
been met regarding these claims, no harm or prejudice to the 
Veteran has resulted.  See Conway v. Principi, 353 F.3d 1369, 
1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Since the June 2005 rating decision on appeal granted service 
connection and assigned a rating and an effective date for the 
award, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman, supra., 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Notably, June 2006 and May 2008 letters also provided the Veteran 
with notice on the "downstream" issues of disability rating and 
effective date criteria.  An October 2010 supplemental statement 
of the case readjudicated the matters after the Veteran had ample 
opportunity to respond and further development was completed.  38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has not alleged that notice as to this 
matter was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008)

Moreover, VA has also fulfilled its duty to assist in obtaining 
the identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disabilities.  Additionally, the 
Veteran was appropriate VA examinations in February 2005.  As 
previously discussed, the Veteran did not appear for scheduled VA 
examinations in August 2010.  Pursuant to 38 C.F.R. § 3.655, the 
Board must decide the Veteran's claim based upon the existing 
record on appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 10 percent for right knee patello-
femoral syndrome is denied.  

An initial rating in excess of 10 percent for left clavicle scar 
is denied.

An initial compensable rating for headaches is denied.  




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


